In this submitted controversy the Appellate Division has ruled that it is not the duty of the defendants — the Mayor, Councilmen and the City Clerk of the City of Glen Cove — to submit to the voters of that city at a special election to be held on June 29, 1943, a proposed new city charter. The case is here on appeal by permission of the Appellate Division granted to the plaintiffs.
On April 29, 1943, the plaintiffs, who are the "duly designated members of the Charter Commission of the City of Glen Cove," filed with the defendant City Clerk a proposed new city charter to replace the present charter adopted on June 8, 1917. Simultaneously the Charter Commission filed with the City Clerk a written communication, signed by each member, which stated in part that —
    "* * * in accordance with the terms of the said Local Law [No. 4, for the year 1941] we have designated Tuesday, *Page 530 June 29, 1943, as the date of a special election
for the submission of the said new charter to the voters of the city.
    "Will you kindly transmit to the City Council of the City of Glen Cove, our request that the Council make the necessary arrangements with the election officials for the conduct of such a special election and the submission thereat of the question: `Shall the charter proposed by the Charter Commission be adopted?' as required by section 20 of the City Home Rule Law; also our request that the Council provide for the printing of the charter herewith submitted, make copies available to all interested citizens, and give it such further publicity as it may deem suitable, in accordance with the requirements of the said section." (Emphasis supplied.)
The proposed new charter had been prepared by the Charter Commission created by Local Law No. 4 (1941) of which section 4 authorized the Commission "* * * in accordance with the provisions of subdivision three of section twenty of the City Home Rule Law to prepare a draft of a new charter for the City of Glen Cove and to provide for its submission to the voters of thecity at a special election." (Emphasis supplied.) It was in accord with that authorization that the Charter Commission, simultaneously with the filing of the proposed new charter, had requested the City Council to make the necessary arrangements for a special election to be held on June 29, 1943, when the proposed new charter could be submitted for approval to the local electorate.
In apparent disregard of such request by the Charter Commission the defendants, according to the agreed facts now before us, "* * * have not taken any steps, and, unless directed by the Court, do not intend to take any steps to cause the proposed charter to be submitted at the said special election designated by the Charter Commission. Defendant City Council, at its next regular meeting held on May 11, 1943, after the filing of the proposed charter with the City Clerk, adopted a resolution in terms as follows:
"`Resolved that the proposed charter, as submitted by the Charter Commission, be submitted for vote on November 2d 1943; and be it further *Page 531 
"`Resolved that the City Clerk be and she hereby is directed to notify the Board of Elections to place upon the voting machine the question:
"`"Shall the charter proposed by the Charter Commission be adopted?" and to take any and all necessary steps to submit properly such proposition to the voters.'"
The assertion is made on behalf of the City Council that by disregarding the communication received from the Charter Commission it acted within its legal rights when by formal resolution it designated as the date when the proposed new charter would be submitted to the electors, November 2, 1943, — that being the date of a general election. It is said that the Council's authority to make such designation is granted by the City Home Rule Law, section 20, subdivision 3, which provides in part: "* * * Such new charter shall be completed and filed in the office of the city clerk in time for submission to the electors not later than the second general election after the election at which members of the charter commission are elected or, if no members of the commission are chosen by election, after the election at which the commission is authorized. The local legislative body shall provide for such publication or other publicity in respect to the provisions of the proposed charter as it may deem proper, and for its submission to the electors ofthe city at a special city election or a general election heldnot earlier than sixty days after the filing thereof in theoffice of the city clerk and not later than the next generalelection which does not occur within the said sixty days,
provided, however, that if such general election occurs within ninety days after the said filing, the proposed charter shall be submitted at such general election. At such election, except as hereinafter provided, there shall be submitted to the qualified electors of the city the question: `Shall the charter proposed by the charter commission be adopted?' * * *." (Emphasis supplied.)
We do not think that the procedure outlined in section 20, subdivision 3, of the City Home Rule Law, upon which the defendants rely, is exclusive. The Legislature indicated its intention to be otherwise when, by section 31 of the same chapter, it provided: "A permissive procedure authorized by this chapter shall not be deemed to be exclusive or to prohibit the *Page 532 
use of any other procedure authorized by any act of the legislature, city charter or local law lawfully adopted but shall be deemed an alternative thereto."
Local Law No. 4 (1941) was "lawfully adopted" after a petition for its submission to the electorate and its subsequent adoption by popular vote (City Home Rule Law, § 20, subd. 2). It thereby became a "local law" within the definition set forth in section 2 of the City Home Rule Law. The proposal voted upon by the electors was clearly set forth, and the procedure was thereby authorized by which a charter commission, charged with the duty of preparing a new city charter, should "* * * provide for its submission to the voters of the city at a special election." The submission to the voters of the proposal, which later became Local Law No. 4 (1941), as the means of empowering the Charter Commission to perform the duties with which it was charged, had the unanimous approval of the City Council.
No fatal inconsistency is to be found between the Local Law and section 20, subdivision 3, of the City Home Rule Law. The clause in Local Law No. 4, section 4, authorizing the Charter Commission to make provision for the submission of any proposed new charter "to the voters of the city at a special election" was a valid delegation of power to the Charter Commission (City Home Rule Law, § 11, subd. 3; cf. L. 1934, ch. 867, § 4; and see Matter ofMooney v. Cohen, 272 N.Y. 33, 39). The enactment of Local Law No. 4 validly restricted the power theretofore granted to the City Council by City Home Rule Law, section 20, subdivision 3, — which it now claims the right to exercise by fixing the general
election of November 2, 1943, as the date when the proposed charter shall be submitted for popular vote — and empowered the Charter Commission to provide for the submission of the proposed new charter to popular vote at a special election. Such a restriction of the City Council's power, as that power was defined by section 20, subdivision 3, of the City Home Rule Law, is a matter which relates itself to the government and affairs of the City of Glen Cove and is within the field of legislation open to a city under the Home Rule provision of the Constitution (art. IX, § 12) and under the City Home Rule Law adopted by the Legislature to carry out the constitutional mandate. (See NewRochelle Trust Co. v. White, 283 N.Y. 223, 229, 231; Bareham
v. City of Rochester, 246 N.Y. 140, 146, 147.) *Page 533 
There are substantial reasons why the City Council, which submitted Local Law No. 4 to a popular vote, and the electorate which adopted it, may have preferred a "special election" rather than a general election as the occasion for registering the choice of the electors upon a proposed new charter. We cannot say that the designation in Local Law No. 4, section 4, of a "special election" to determine the electors' approval or disapproval of the Charter Commission's proposal may not have exerted a deciding influence upon the popular vote.
The judgment of the Appellate Division should be reversed, without costs, and judgment granted declaring that it is the duty of the defendants to submit the proposed charter of the City of Glen Cove at a special election to be held on June 29, 1943.
The judgment should be reversed and judgment directed in favor of the plaintiffs without costs.